The opinion of the court was delivered by
Lewis, C. J.
Under the law, as it stood before the Act of 1848, a married woman might sell or mortgage her real estate with the consent of her husband, provided there is no coercion. But to secure the one, and at the same time to provide against the other, she is required to unite with him in the conveyance, and to separate from him in the acknowledgment of it: 6 Harris 606; 7 Harris 361; 1 Casey 81; Id. 144; 12 Harris 18. The separate deed of a married woman conveying her real estate is void: 1 Casey 326. Under the Act of 1848, she may authorize her husband to act for her; and this must be done by an instrument separately acknowledged as that act requires. An assignment of a mortgage owned by her may be made either way. But the assignment on which the defence rests was not’ made in either of these forms. As it is a pledge for her husband’s debts, it is not within any of the exceptions expressed or implied in the Act of 1848. It follows that the judgment of the District Court was correct.
Judgment affirmed.